Citation Nr: 0111144	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the RO in 
Providence, Rhode Island.

By a decision entered in December 1991, the Providence RO 
denied service connection for disorders of the veteran's 
knees.  The veteran was notified of the RO's decision, and of 
his appellate rights, but he did not initiate an appeal 
within one year.  As a result, the RO's decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2000); 38 C.F.R. § 19.129 
(1991).  Consequently, the question must now be addressed 
whether new and material evidence has been received to reopen 
the claim with respect to either knee.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In a written statement, received at the Providence RO in 
January 1999, the veteran asserted, in essence, that he had 
an ankle condition due to injury in service.  The Board notes 
that the RO previously denied service connection for a right 
ankle condition by its December 1991 decision.  The veteran 
was notified of the RO's decision on the matter, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  Thus, as noted above, the RO's decision became 
final.  Accordingly, the right ankle claim may now be 
considered on the merits only if new and material evidence is 
received to reopen it.  See discussion, Reasons and Bases for 
Findings and Conclusions, infra.  Because it is unclear from 
the record whether the veteran wishes to pursue reopening of 
the claim at this time, the matter is referred to the RO for 
clarification and further action, as appropriate.


FINDINGS OF FACT

1.  By a decision entered in December 1991, the RO in 
Providence, Rhode Island, denied service connection for 
disorders of the veteran's knees.  He was notified of the 
RO's determination, and of his appellate rights, but he did 
not initiate an appeal within one year.

2.  The additional evidence received since the time of the 
December 1991 decision is not merely cumulative or redundant 
of the evidence that was then of record; the new evidence 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disorder.  
38 U.S.C.A. §§ 1110, 1131 5108, 7104 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 3.303, 
20.1103 (2000); 38 C.F.R. § 19.129 (1991).

2. New and material evidence has been received to reopen the 
claim of service connection for a right knee disorder.  
38 U.S.C.A. §§ 1110, 1131 5108, 7104 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 3.303, 
20.1103 (2000); 38 C.F.R. § 19.129 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that service connection should be 
established for bilateral knee disorders.  He says that he 
injured his knees during service, and maintains that current 
difficulties with his knees can be attributed to in-service 
injury.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

As noted above, the matter of the veteran's entitlement to 
service connection for disorders of his knees has been the 
subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, service connection for 
such disorders may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the additional evidence received since 
the time of the last final disallowance includes a VA 
examination report, dated in January 2000, which indicates 
that the veteran has instability of the patellae.  The 
additional evidence also includes a letter from a Robert L. 
Patz, M.D., dated in June 2000, setting forth Dr. Patz's 
opinion to the effect that the veteran has a "present 
medical condition" that can be attributed to bilateral knee 
injuries in service.  This evidence was not available for VA 
review in December 1991, and it is not merely cumulative or 
redundant of the evidence then of record.  Moreover, inasmuch 
as the evidence tends to show that the veteran has current 
disorders of his knees attributable to service, the Board is 
satisfied that the evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  The matter is therefore 
reopened.  To this limited extent, the appeal is granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claims.  This is so because the Board is taking 
action favorable to the veteran by reopening the claims.  
Reopening the claims, without referral to the RO for initial 
consideration of the question under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of service connection for a left knee disorder is 
reopened; to this limited extent, the claim is granted.

The claim of service connection for a right knee disorder is 
reopened; to this limited extent, the claim is granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claims in the 
context of the new law.  Nor has the veteran had an 
opportunity to prosecute the merits of his claims in that 
context.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the claims to the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records reflecting examination or treatment the veteran may 
have received from "Stephen Mathewson, M.D.," in Attleboro, 
Massachusetts, referred to in the report of a VA examination, 
signed by the veteran in August 1991.  The action should also 
include making additional efforts to obtain copies of any 
relevant records of treatment in the possession of "Mark 
Haffenrefer, M.D.," and "Dr. Joe Perrotto," referred to in 
a VA Form 21-4142, dated in August 1997.  The action should 
further include making efforts to obtain copies of any 
records reflecting treatment the veteran has received for his 
knees at the VA Medical Center (VAMC) in Brockton, 
Massachusetts, since the time of his discharge from service 
(although the record contains a number of records from the 
Brockton VAMC, it is unclear whether all relevant records 
have been obtained), and affording him a examination of his 
knees for purposes of determining whether his current 
difficulties are in any way attributable to active military 
duty.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain copies of 
any records reflecting examination or 
treatment the veteran may have received 
from "Stephen Mathewson, M.D.," in 
Attleboro, Massachusetts, referred to in 
the report of a VA examination, 
conducted in August 1991.  Development 
should also include making additional 
efforts to obtain copies of any relevant 
records of treatment in the possession 
of "Mark Haffenrefer, M.D.," and "Dr. 
Joe Perrotto," referred to in a VA Form 
21-4142, dated in August 1997, and 
making efforts to obtain a complete set 
of any records reflecting treatment the 
veteran has received for his knees at 
the VAMC in Brockton, Massachusetts, 
since the time of his discharge from 
service.

2.  As part of the development required 
under the new law, the RO should arrange 
to have the veteran undergo an 
examination of his knees.  The examiner 
should review the claims folder in 
connection with the examination.  After 
examining the veteran's knees, and 
arranging to have the knees X-rayed, the 
examiner should offer an opinion, with 
respect to each knee, as to whether 
there is evidence of any current 
impairment.  If an impairment of either 
knee is present, the examiner should 
provide a diagnosis for the impairment, 
and should offer an opinion as to the 
medical likelihood that the impairment 
can be attributed to the veteran's 
period of active military service.  A 
complete rationale for all opinions 
should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



